EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the amendments filed on 02/12/2021, this application is in condition for allowance except for the presence of the method claims 39-46, non-elected without traverse in the reply of 07/31/2019. Accordingly, claims 39-46 have been CANCELLED. Upon further considerations in light of the latest amendments, the previously withdrawn apparatus claims 47-48 have been RE-JOINED with the claims previously examined on the merits, and further evaluated for patentability under 37 CFR 1.104.         
NOTE that the previous restriction requirements are hereby WITHDRAWN as to any apparatus claims that require all the limitations of an allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1, 3, 4, 10-12, 16, 18-23, 26, 27, 29-31, 33, 35, 37, 38 and 47-54 have been found to overcome the previous rejections and objections, and are currently considered allowable over the prior art, since the prior art of record does not teach nor 
Priority
   
As discussed previously, the disclosure(s) of the prior-filed application(s),namely, US patent provisional  application 62308618 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.   Specifically, the above mentioned prior filed application does not provide sufficient and  adequate support for the ‘structural feature that secures and aligns’ the vessel, the cap and the plunger [including a ‘crush ribs’/protrusion’] as required in the amended claims 1, 3, 4, 10-12, 16, 18-23, 26, 27, 29-31, 33, 35, 37, 38 and 47-54. . Accordingly, these claims are not entitled to the benefit of the above described prior application. Therefore, the effective filing date for the inventions recited in claims 1, 3, 4, 10-12, 16, 18-23, 26, 27, 29-31, 33, 35, 37, 38 and 47-54, is March 15, 2017.  
Conclusion 
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798